Bioenergy Applied Technologies, Inc. Comparative Financial Statements and accompanying Notes As of and for the year ended December 31, 2008 and as of and for the six months Ended June 30, 2009 /Letterhead/ Independent Auditors’ Report To the Owners Bioenergy Applied Technologies, Inc. Norman, Oklahoma We have audited the accompanying balance sheets of Bioenergy Applied Technologies, Inc. (BAT) as of June 30, 2009 and December 31, 2008, and the related statements of operations, stockholders’ equity and cash flows for the six months ended June 30, 2009 and for the period from March 15, 2008 (date of formation) through December 31, 2008. These financial statements are the responsibility of BAT’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with auditing standards generally accepted in the United States of America. Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of BAT as of June 30, 2009 and December 31, 2008, and the results of its operations and its cash flows for the six months ended June 30, 2009 and period from March 15, 2008 (date of formation) through December 31,
